                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KASEY F HOFFMANN,                                     Case No. 18-cv-06577-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF SERVICE
                                                 v.
                                   9

                                  10    E OLIVEROS,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983, that was removed from state court. The second amended complaint was dismissed with

                                  15   leave to amend and plaintiff has filed a third amended complaint.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that he was denied access to state court, his mail was improperly screened

                                  14   and handled and defendant retaliated against him. Prisoners have a constitutional right of access

                                  15   to the courts. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821

                                  16   (1977). To establish a claim for any violation of the right of access to the courts, the prisoner must

                                  17   prove that there was an inadequacy in the prison’s legal access program that caused him an actual

                                  18   injury. See Lewis, 518 U.S. at 350-55. To prove an actual injury, the prisoner must show that the

                                  19   inadequacy in the prison’s program hindered his efforts to pursue a non-frivolous claim

                                  20   concerning his conviction or conditions of confinement. See id. at 354-55.

                                  21          The inspection for contraband of non-legal mail does not violate a prisoner’s constitutional

                                  22   rights. See Witherow v. Paff, 52 F.3d at 264, 265-66 (9th Cir. 1995) (upholding inspection of

                                  23   outgoing mail); Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991) (upholding inspection of

                                  24   incoming mail); Gaines v. Lane, 790 F.2d 1299, 1304 (7th Cir. 1986) (upholding inspection of

                                  25   outgoing and incoming mail). Neither the Supreme Court nor the Ninth Circuit has determined

                                  26   whether prison officials are entitled to read inmates’ outgoing and incoming non-legal mail.

                                  27          Prison officials may institute procedures for inspecting “legal mail,” e.g., mail sent

                                  28   between attorneys and prisoners, see Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974) (incoming
                                                                                         2
                                   1   mail from attorneys), and mail sent from prisoners to the courts, see Royse v. Superior Court, 779

                                   2   F.2d 573, 574-75 (9th Cir. 1986) (outgoing mail to court).1 But “prisoners have a protected First

                                   3   Amendment interest in having properly marked legal mail opened only in their presence.” Hayes

                                   4   v. Idaho Correctional Center, 849 F.3d 1204, 1211 (9th Cir. 2017). See also O’Keefe v. Van

                                   5   Boening, 82 F.3d 322, 325 (9th Cir. 1996) (the opening and inspecting of “legal mail” outside the

                                   6   presence of the prisoner may have an impermissible “chilling” effect on the constitutional right to

                                   7   petition the government). The Sixth Amendment also protects the right of a prisoner to be present

                                   8   while legal mail relating to criminal proceedings is opened. Mangiaracina v. Penzone, 849 F.3d

                                   9   1191, 1195 (9th Cir. 2017). A plaintiff need not allege a longstanding practice of having his mail

                                  10   opened outside his presence in order to state a claim for relief. Hayes, 849 F.3d at 1218

                                  11   (allegation that protected mail was opened outside plaintiff’s presence on two separate occasions

                                  12   sufficient to state First Amendment claim); Mangiaracina, 849 F.3d at 1202 (absence of a clear
Northern District of California
 United States District Court




                                  13   pattern beyond two incidents of mail opening did not preclude Sixth Amendment relief). Nor is a

                                  14   plaintiff required to show any actual injury beyond the violation itself. Hayes, 849 F.3d at 1212.

                                  15   If prison officials open legal mail outside a prisoner’s presence, they must establish that legitimate

                                  16   penological interests justify the policy or practice. Hayes, 849 F.3d at 1213; see also O’Keefe, 82

                                  17   F.3d at 327 (mail policy that allows prison mailroom employees to open and read grievances sent

                                  18   by prisoners to state agencies outside prisoners’ presence reasonable means to further legitimate

                                  19   penological interests).

                                  20          “Within the prison context, a viable claim of First Amendment retaliation entails five basic

                                  21   elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

                                  22   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate's

                                  23   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

                                  24   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                  25   Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (prisoner suing prison officials under

                                  26   § 1983 for retaliation must allege that he was retaliated against for exercising his constitutional

                                  27

                                  28
                                       1
                                        Mail from the courts, as contrasted to mail from a prisoner’s lawyer, is not “legal mail.” See
                                       Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996), amended, 135 F.3d 1318 (9th Cir. 1998).
                                                                                        3
                                   1   rights and that the retaliatory action did not advance legitimate penological goals, such as

                                   2   preserving institutional order and discipline). The prisoner must show that the type of activity he

                                   3   was engaged in was constitutionally protected, that the protected conduct was a substantial or

                                   4   motivating factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                   5   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997) (inferring

                                   6   retaliatory motive from circumstantial evidence).
                                                Plaintiff alleges that defendant on various occasions interrupted his mail to state court.
                                   7   However, plaintiff was involved in litigation regarding his children and Lassen County Child
                                       Support Services. Plaintiff has failed to show an actual injury in his efforts to pursue a non-
                                   8   frivolous claim concerning his conviction or conditions of confinement. His claim regarding
                                       access to the courts is dismissed with prejudice.
                                   9            Plaintiff also states that defendant improperly screened and handled his confidential and
                                       legal mail on several occasions between May 25 and May 30, 2018. To the extent he raises claims
                                  10   regarding non-legal mail, those claims are dismissed for failure to state a claim because plaintiff
                                       has failed to provide sufficient allegations and neither the Supreme Court nor the Ninth Circuit has
                                  11   determined whether prison officials are entitled to read inmates’ outgoing and incoming non-legal
                                       mail. With respect to his claims that defendant improperly screened and handled plaintiff’s legal
                                  12   mail, liberally construed this claim is sufficient to proceed.
Northern District of California
 United States District Court




                                                Plaintiff has also been provided several opportunities to amend with respect to his claim of
                                  13   retaliation and he has been advised to provide more information in order to state a claim. Plaintiff
                                       argues that defendant threatened plaintiff with disciplinary action for exercising his rights, but he
                                  14   provides no more information. Docket No. 32 at 5. Plaintiff filed a grievance regarding the
                                       screening of his mail and defendant allegedly stated that, “she was completely within her rights,
                                  15   and that nothing would change. That she would continue to run the mail room as [she] chooses to
                                       and my best bet was to follow her rules.” Id. Even liberally construed, this does not meet the
                                  16   elements of retaliation. Plaintiff later states that defendant improperly screened his legal mail
                                       because he would not follow her rules, and this demonstrates retaliation. While improper
                                  17   screening of mail states a separate claim, plaintiff has still failed to demonstrate that the improper
                                       screening was in retaliation for any protected conduct. The retaliation claim is dismissed with
                                  18   prejudice.
                                  19                                           CONCLUSION
                                                1.   The case will go forward on plaintiff’s federal claim that his legal mail was
                                  20   improperly handled and screened by defendant and the related state law claims. All other claims
                                       are dismissed with prejudice. Service need not be ordered because defendant has already appeared
                                  21   in this case.
                                  22          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  23                  a.      No later than sixty days from the date of service, defendant will file a

                                  24   motion for summary judgment or other dispositive motion. The motion must be supported by

                                  25   adequate factual documentation and shall conform in all respects to Federal Rule of Civil

                                  26   Procedure 56, and include as exhibits all records and incident reports stemming from the events at

                                  27   issue. If defendant believes the case cannot be resolved by summary judgment, he should inform

                                  28
                                                                                         4
                                   1   the Court before the date his summary judgment motion is due. All papers filed with the Court

                                   2   must be promptly served on the plaintiff.

                                   3                  b.     At the time the dispositive motion is served, defendant nust also serve, on a

                                   4   separate paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-

                                   5   954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                   6   See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand and Wyatt notices must be

                                   7   given at the time motion for summary judgment or motion to dismiss for nonexhaustion is filed,

                                   8   not earlier); Rand at 960 (separate paper requirement).

                                   9                  c.     Plaintiff’s opposition to the dispositive motion, if any, must be filed with

                                  10   the Court and served upon defendant no later than thirty days from the date the motion was served

                                  11   upon him. Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is

                                  12   provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc),
Northern District of California
 United States District Court




                                  13   and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

                                  14          If defendant files a motion for summary judgment claiming that plaintiff failed to exhaust

                                  15   his available administrative remedies as required by 42 U.S.C. § 1997e(a), plaintiff should take

                                  16   note of the attached page headed “NOTICE -- WARNING (EXHAUSTION),” which is provided

                                  17   to him as required by Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                  18                  d.     If defendant chooses to file a reply brief, he must do so no later than fifteen

                                  19   days after the opposition is served upon him.

                                  20                  e.     The motion will be deemed submitted as of the date the reply brief is due.

                                  21   No hearing will be held on the motion unless the Court so orders at a later date.

                                  22          3.      All communications by plaintiff with the Court must be served on defendant, or

                                  23   defendant’s counsel once counsel has been designated, by mailing a true copy of the document to

                                  24   defendants or defendants’ counsel.

                                  25          4.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  26   No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the

                                  27   parties may conduct discovery.

                                  28          5.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court
                                                                                         5
                                   1   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   2   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                   3   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   4   Civil Procedure 41(b).

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 11, 2019

                                   7

                                   8
                                                                                                     JAMES DONATO
                                   9                                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), you cannot simply rely on what your

                                  11   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

                                  12   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
Northern District of California
 United States District Court




                                  13   shown in the defendant’s declarations and documents and show that there is a genuine issue of

                                  14   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

                                  15   if appropriate, may be entered against you. If summary judgment is granted, your case will be

                                  16   dismissed and there will be no trial.

                                  17                                NOTICE -- WARNING (EXHAUSTION)

                                  18           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  19   to have your case dismissed. If the motion is granted it will end your case.

                                  20           You have the right to present any evidence you may have which tends to show that you did

                                  21   exhaust your administrative remedies. Such evidence may be in the form of declarations

                                  22   (statements signed under penalty of perjury) or authenticated documents, that is, documents

                                  23   accompanied by a declaration showing where they came from and why they are authentic, or other

                                  24   sworn papers, such as answers to interrogatories or depositions.

                                  25           If defendants file a motion for summary judgment for failure to exhaust and it is granted,

                                  26   your case will be dismissed and there will be no trial.

                                  27

                                  28
                                                                                           7
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KASEY F HOFFMANN,
                                   4                                                          Case No. 18-cv-06577-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        E OLIVEROS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 11, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kasey F Hoffmann ID: K36451
                                       P.O. Box 608
                                  18   D-5-6L
                                       Tehachapi, CA 93581
                                  19

                                  20

                                  21   Dated: July 11, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          8
